NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federal Circuit
2010-3087
VlDYARANl SUBBARAYA,
Petitioner,
v.
|VIER|T SYSTE|\/1S PROTECT|ON BOARD,
Respondent.
Petition for review of the l\/lerit Systems Protection Board
in case no. PH0752090439-l-1.
ON MOTl0N
0 R D E R
The Department of Veterans Affairs moves to reform the official caption to
designate the lVlerit Systems Protection Board as the respondent. The Department also
moves for an extension of time until 21 days from date of filing this order for the
respondent to file its brief.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. The
deciding agency is designated as the respondent when the Board reaches the merits of
the underlying case.
|n this case, the Board dismissed the appeal for lack of jurisdiction Thus, the
Board is the proper respondent
Accordingly,
lT lS ORDERED THAT:

(1) The motion is granted. The revised oft`icial caption is reflected above.
(2) The Board's brief is due within 21 days of the date of filing of this order.
FOR THE COURT
APRg 0 8 2010 /3/Jan Horbaiy g
Date nn Jan HorloalyT _ z
Clerk
cc: Vidyarani Subbaraya
Lauren S. lVloore, Esq.
Sara Rearden, Esq. (copy of petitioner's informal brief enclosed)
s20
"si°2ir$5.i3¢ir¢rr°“
APR 08 2010
JAN HORBAL‘I
CLERK
2010-3087 2